Name: Decision of the EEA Joint Committee No 56/97 of 31 July 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  processed agricultural produce;  health;  marketing; NA;  maritime and inland waterway transport
 Date Published: 1997-11-20

 20.11.1997 EN Official Journal of the European Communities L 316/18 DECISION OF THE EEA JOINT COMMITTEE No 56/97 of 31 July 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 14/97 (1); Whereas Commission Directive 96/3/EC of 26 January 1996 granting derogation from certain provisions of Council Directive 93/43/EEC on the hygiene of foodstuffs as regards the transport of bulk liquid oils and fats by sea (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 54j (Council Directive 93/43/EEC) of Chapter XII of Annex II to the Agreement: , as amended by:  396 L 0003: Commission Directive 96/3/EC of 26 January 1996 (OJ L 21, 27. 1. 1996, p. 42). Article 2 The texts of Directive 96/3/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1997, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 31 July 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10. 7. 1997, p. 46. (2) OJ L 21, 27. 1. 1996, p. 42.